Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on12/1/21.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been amended for form, clarity, and to be consistent with the specification and drawings. 

1.  A microfluidic device, comprising:
	a dielectrophoresis separator;
a first plurality microfluidic channels, at least one of the first plurality configured to pass a fluid and at least one of the first plurality configured to pass a sheath fluid to  the dielectrophoresis separator;
the dielectrophoresis separator fluidically coupled the first plurality of microfluidic channels and configured to separate a plurality of cells;
a number of outlets;
a second plurality of microfluidic channels fluidically coupled to the dielectrophoresis separator and configured to direct fluid exiting the dielectrophoresis separator to  the number of outlets, the number of outlets are respectively fluidically coupled to the second plurality of microfluidic channels and comprise 
the firing chamber comprises  configured to eject at least one cell of the plurality of cells, the firing chamber being fluidically coupled to one of the second plurality of microfluidic channels.

4.  The microfluidic device of claim 1, further comprising a sense electrode downstream of the dielectrophoresis separator and configured to detect a presence of at least one cell of the plurality of cells in one of the second plurality of microfluid channels.

5.  The microfluidic device of claim 1, further comprising multiple sheath fluid inlets each fluidically coupled to a respective corresponding configured to provide a sheath fluid flow to the respective corresponding 

6.  The microfluidic device of claim 5, further comprising a sample inlet fluidically coupled to a respective configured to provide a flow of cells through the respective  wherein the sample inlet is different from the mulitiple sheath inlets.

7.  A cassette, comprising:
 	a substrate;
a die coupled to  the substrate, the die comprising:
a sample inlet; 
multiple sheath fluid inlets, different from the sample inlet; 
a dielectrophoresis separator; 
a first plurality of microfluidic channels respectively fluidically coupled to  the sample inlet and the multiple sheath fluid inlets and respectively configured to pass a fluid and sheath fluid from  the sample inlet and the multiple sheath fluid inlets to  the dielectrophoresis separator; 
the dielectrophoresis separator fluidically coupled to the first plurality of microfluidic channels and configured to separate a plurality of cells;
a number of outlets;
a second plurality of microfluidic channels fluidically coupled to the dielectrophoresis separator and configured to direct fluid exiting the dielectrophoresis separator to  the number of outlets, the number of outlets are respectively coupled to the second plurality of microfluidic channels and comprise 
the firing chamber comprises configured to eject at least one of the plurality of cells, the firing chamber being fluidically coupled to one of the second plurality of microfluidic channels.

further comprising a test cell outlet; wherein one of the second plurality of microfluidic channels microfluidic channels is fluidically coupled to  the test cell outlet.

10.   The cassette of claim 8, further comprising a waste outlet; wherein one of the second plurality of microfluidic channels is fluidically coupled to  the waste outlet.

11.   The cassette of claim 8, further comprising an analysis outlet; wherein one of the second plurality of microfluidic channels is fluidically coupled to the analysis outlet.

14.  A fluid ejection system comprising: 
the cassette of claim 7, further comprising a number of electrical connection pads defined on a surface of the cassette; and 
an electrical dispensing device connected to the number of electrical connection pads 

18.  The microfluidic device of claim 17, the number of outlets comprises at least two outlets; wherein the first microfluidic channel and the second microfluidic channel leading away from the dielectrophoresis separator each leads to a respective one of the at least two outlets.

19.  The microfluidic device of claim 18, wherein one of the least two outlets comprises a test cell outlet and another one of the at least two outlets comprises an analysis outlet. 
 is configured to eject in response to the at least one cell being detected as being present in one of the plurality of second microfluidic channels by  and the sense electrode indicates that the at least one cell  of a type of cell to be analyzed.

	Amend the steps of claim 22 as follows:
22.   A method, comprising:
passing a sample including a plurality of cells from a sample inlet to a first one of a first plurality of microfluidic channels that is fluidically coupled to the sample inlet; wherein each of the first plurality of microfluidic channels is fluidically coupled to a dielectrophoresis separator;
passing a sheath fluid from a first sheath fluid inlet and a second sheath fluid inlet to a second and third of the first plurality of microfluidic channels that are fluidically coupled to the first sheath fluid inlet and second sheath fluid inlet respectively and are fluidically coupled to the dielectrophoresis separator;
merging the sample and the sheath fluid from the respective first plurality of microfluidic channels before reaching the dielectrophoresis separator;
providing the merged sample and sheath fluid to the dielectrophoresis separator;
creating an electrical field in the dielectrophoresis separator configured to separate the plurality of cells by type;
 from the dielectrophoresis separator a first type of cell of the plurality of cells to a firing chamber that comprises a thermal resistor via a first one of a second plurality of microfluidic channels coupled to the dielectrophoresis separator;
directing from the dielectrophoresis separator a second type of cell of the plurality of cells to a waste outlet via a second one of the 
directing from the dielectrophoresis separator a third type of cell of the plurality of cells to an analysis outlet via a third one of the second plurality of microfluidic channels.
Allowable Subject Matter
Claims 1, 4-11, and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior art rejections, 112 rejections and further issues. The cited prior art such as McGuinness et al. does not teach nor fairly suggest the inventions of the claims as amended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Soumillon; Magali et al.; McGuinness; Nicholas Matthew Cooper et al.; Satsanarukkit; Penvipha et al.; Choi; Sung Young et al.; Omori; Shinji et al.; Sano; Michael B. et al.; Beer; Neil . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798